DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 August 2021 has been entered.
 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	
	
Relevant MPEP Sections
MPEP 2112.01 relating to Composition, Product, and Apparatus Claims:  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 


Claim Rejections - 35 USC § 103
Claims 1, 12-16, 19 and 20-23 are rejected under 35 U.S.C. 103 as obvious over Murai et al. (US Pub 2001/0008726 cited in most recent IDS).
In regard to independent claim 1, Murai et al. teach a coated active material for lithium ion batteries comprising: a resin composition for coating an active material for lithium ion batteries (title), comprising: a resin (adhesive) for coating an active material for lithium ion batteries, see anode and cathode materials including a conductive additive (paragraphs [0076-0077]); and 
an active material (electrode materials described above) for lithium ion batteries, wherein, a surface of the active material for lithium ion batteries is partially coated with the resin composition for coating an active material for lithium ion batteries (adhesive 8 coating active material layers 3, 6), 
the resin comprises a polymer containing a vinyl monomer containing a carboxyl group as an essential constituent monomer (methacrylic acid monomer present in an amount such as 50 or 75 parts by weight in Examples - see paragraphs [0060-0113]), and 
a copolymerizable vinyl monomer (b3) containing no active hydrogen, wherein the copolymerizable vinyl monomer (b3) comprises a carvyl (meth)acrylate (such as methyl or butyl methacrylate, 2-ethylehexyl methacrylate - paragraph [0065]) which is an ester of formed from a monool having 1 to 20 carbon atoms and (meth)acrylic acid, which does not necessarily include the 
The ranges described by the prior art overlap the claimed ranges for the composition; and in regard to a the particular liquid absorption rate, tensile elongation and solubility or molecular weight (see also optimizing polymerization for heat resistance and adhesiveness - paragraph [0067]), the Examiner notes that the material described by the prior art is indistinguishable from the claimed resin in terms of the method of production, composition and structure and as a resin including a meth acrylic acid monomer is a preferred material of the instant specification such is reasonably expected to have the claimed properties absent evidence to the contrary (see MPEP 2112.01 above).
In regard to claim 12, meth acrylic acid materials taught above have the claimed structure (see paragraphs [0065]), further, such is the preferred material as disclosed in the instant specification (paragraph [0044] as filed). 
In regard to claims 13 and 16, these claims relate to the content of the components or processes during the forming of the polymer which does not distinguish from the claims from the prior art structure (see MPEP 2113 - Product by Process claims above) absent evidence that the claimed processes result in a patentably distinct structure.  In any event, the Murai et al. teach crosslinking and precursor materials which overlap the claimed ranges as applied above (such as two different acrylate monomers with contents of 25, 50 or 75 parts by weight each in various embodiments) with various polyol compounds (paragraph [0020, 0062]).
In regard to claim 19, a ratio of the active material: binder: conductive auxiliary which anticipates or obviates the claimed ranges (Examples, paragraph [0076]).  While the Examiner appreciates that the amount of adhesive layer 8 relative to the active material layer is not particularly disclosed, a person of ordinary skill in the art would be able to arrive at a workable range of adhesive 
In regard to claim 20, the composition includes a carbon conductive additive (paragraph [0076]).
In regard to claims 21-23, as noted above, the vinyl monomer comprises a monocarboxylic acid having 3 to 15 carbon atoms such as methacrylic acid, and the carvyl (meth)acrylate comprises a methyl (meth)acrylate or butyl (meth)acrylate (see binder section of the reference cited above, paragraph [0065]) which are vinyl hydrocarbons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12-16, 19 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,283,066 (which has not issued as of the writing of this office action, currently published as US Pub 2017/0012283 newly cited). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims more specifically claim the actual monomer breakdown of the resin material, the instant claimed properties would be expected to be present in the coating resin of the patented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tsuchiya et al. (US Pub 2010/0047690 A1 newly cited) teaches acrylic acids for electrodes (paragraph [0031]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723